Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRIC VEHICLE BATTERY COOLANT HEATER ASSEMBLY WITH ELECTRICAL CONNECTION THROUGH GASKET

Examiner: Adam Arciero	SN: 16/921,792	Art Unit: 1727          May 19, 2022 

DETAILED ACTION
The Application filed on July 06, 2020 has been received. Claims 1-20 are currently pending and have been fully considered.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on April 11, 2022 is acknowledged. The traversal is on the ground(s) that the restriction requirement failed to sufficiently describe a materially different process of making the product of Invention I and has failed to describe a materially different product; the requirement has failed to indemnity particulars of the subcombination not required by the combination; the inventions are not unrelated product and processes. This is not found persuasive because: the restriction requirement does describe a materially different process for making the product and the requirement does not need to show both that and a materially different product; the subcombination does require specifics not found in the combination independent claim; and the restriction requirement does show that the product and process of Groups III and II are unrelated.
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electric heater element positioned therein" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the non-gasket-integral electrical harness connector" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites wherein the cover is free from any though hole sized and adapted to receive a non-gasket-integral electrical harness. It appears as though claim 5 is actually teaching that the cover is adapted to not receive a non-gasket-integral electrical harness and the “non-gasket-integral electrical harness” is never positively structurally recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0058227 A1).
As to Claim 1, Thomas et al. discloses a battery coolant heater assembly, comprising: a coolant manifold 112 having liquid coolant pathways 138,139 and a heat transfer surface (shown in reproduced Fig. 11 below) for transferring heat to the liquid coolant in the manifold; 
at least one heater element 120 thermally contacted to the at least one heater transfer surface; and
a cover 124 sealably enclosing the at least one heating element between the at least one heat transfer surface and the cover via a gasket 128 between the cover and the at least one heat transfer surface, the at least one heater element electrically connected to at least one electrical connector 118 extending through the gasket. Thomas et al. does not specifically disclose wherein the electrical connector is formed integrally with the gasket. However, the courts have held “that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.” See MPEP 2144.04, V, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to integrally form the electrical connector with the gasket because Thomas et al. teaches that the thermal management of the battery pack can be improved (paragraph [0038]).

    PNG
    media_image1.png
    694
    614
    media_image1.png
    Greyscale

	As to Claim 2, Thomas et al. discloses wherein the coolant manifold includes a gasket mounting substrate circumscribing an area of the heat transfer surface and the heater element (reproduced Fig. 11 above).
As to Claim 3, Thomas et al. discloses wherein the gasket is positioned on the gasket mounting surface to fully circumscribe the area of the heat transfer surface and the electric heater element (Fig. 11 above).
As to Claim 4, Thomas et al. discloses wherein the cover includes a gasket engaging surface (the surface that presses against the gasket) to sealably engage with the gasket and the gasket mounting substrate there below (Fig. 11).
As to Claim 5, Thomas et al. discloses wherein the cover is free from any through hole sized and adapted to receive an electrical harness (Fig. 11). Thomas does not specifically disclose the depth dimension relationship between the cover and the non-gasket integral electrical harness connector. However, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the depth dimension of the cover and the non-gasket integral electrical harness connector to read on the claims because Thomas et al. teaches that the thermal management of the battery pack can be improved (paragraph [0038]).


Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Thomas, does not specifically disclose, teach, or fairly suggest the claimed assembly, wherein the gasket of the assembly includes a carrier rail having a pair of sides and a channel depression between the carrier rail sides (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727